DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 8-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest the thickness of the base portion becomes gradually thinner as departing from the spindle in the longitudinal direction of the base portion, due to the inclination and the curvature of the front surface and the back surface, and each of the front surface protrusions and the back surface protrusions are prism protrusions each having a rectangular cross-sectional shape or a polygonal cross-sectional shape.
The closest prior art of record appears to be Gueret (US 20030089379 A1) and Petit (US 20050217691 A1).
Gueret discloses a spindle (Fig. 1. # 30); a base portion (Fig. 3. # 52 and core 90 as shown in Fig 6) supported by the spindle (Fig. 3. # 51); and a plurality of protrusions, formed at a front surface of the base portion (Fig. 3 # 60) , each extending in a direction perpendicular to a longitudinal direction of the base portion, wherein each of the protrusions is formed to protrude from the front surface of the base portion (Fig. 3), and wherein each of the protrusions includes a protruding portion protruding outwardly from a periphery of the base portion (Fig. 3).
Petit teaches a cosmetic applicator wherein in the longitudinal direction of the base portion, a radius of a curve of a back surface of the base portion (Figure 7c) is larger than a radius of a curve of the front surface of the base portion (Figure 7c)  so Paragraph 0020).
The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest wherein the thickness of the base portion becomes gradually thinner as departing from the spindle in the longitudinal direction of the base portion, due to the inclination and the curvature of the front surface and the back surface, and each of the front surface protrusions and the back surface protrusions are prism protrusions each having a rectangular cross-sectional shape or a polygonal cross-sectional shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772 
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772